


110 HR 3328 IH: Sierra Vista Subwatershed Feasibility

U.S. House of Representatives
2007-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3328
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2007
			Ms. Giffords
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior, acting
		  through the Commissioner of Reclamation, to conduct a feasibility study of
		  water augmentation alternatives in the Sierra Vista
		  Subwatershed.
	
	
		1.Short titleThis Act may be cited as the
			 Sierra Vista Subwatershed Feasibility
			 Study Act.
		2.DefinitionsIn this Act:
			(1)Appraisal
			 reportThe term appraisal report means the appraisal
			 report concerning the augmentation alternatives for the Sierra Vista
			 Subwatershed in the State of Arizona, dated June 2007 and prepared by the
			 Bureau of Reclamation.
			(2)Principles and
			 guidelinesThe term principles and guidelines means
			 the report entitled Economic and Environmental Principles and Guidelines
			 for Water and Related Land Resources Implementation Studies issued on
			 March 10, 1983, by the Water Resources Council established under title I of the
			 Water Resources Planning Act (42 U.S.C. 1962a et seq.).
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			3.Sierra Vista
			 Subwatershed Feasibility Study
			(a)Study
				(1)In
			 generalIn accordance with the reclamation laws and the
			 principles and guidelines, the Secretary, acting through the Commissioner of
			 Reclamation, may complete a feasibility study of alternatives to augment the
			 water supplies within the Sierra Vista Subwatershed in the State of Arizona
			 that are identified as appropriate for further study in the appraisal
			 report.
				(2)InclusionsIn
			 evaluating the feasibility of alternatives under paragraph (1), the Secretary
			 shall—
					(A)include—
						(i)any
			 required environmental reviews;
						(ii)the
			 construction costs and projected operations, maintenance, and replacement costs
			 for each alternative; and
						(iii)the economic
			 feasibility of each alternative;
						(B)take into
			 consideration the ability of Federal, tribal, State, and local government
			 sources and private sources to fund capital construction costs and annual
			 operation, maintenance, energy, and replacement costs;
					(C)establish the
			 basis for—
						(i)any
			 cost-sharing allocations; and
						(ii)anticipated
			 repayment, if any, of Federal contributions; and
						(D)perform a
			 cost-benefit analysis.
					(b)Cost sharing
			 requirement
				(1)In
			 generalThe Federal share of the total costs of the study under
			 subsection (a) shall not exceed 45 percent.
				(2)Form of
			 non-Federal shareThe non-Federal share required under paragraph
			 (1) may be in the form of any in-kind service that the Secretary determines
			 would contribute substantially toward the conduct and completion of the study
			 under subsection (a).
				(c)Statement of
			 Congressional intent relating to completion of studyIt is the
			 intent of Congress that the Secretary complete the study under subsection (a)
			 by a date that is not later than 30 months after the date of enactment of this
			 Act.
			(d)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary to carry out this section $1,260,000.
			4.Water
			 rightsNothing in this Act
			 affects—
			(1)any valid or vested
			 water right in existence on the date of enactment of this Act; or
			(2)any application
			 for water rights pending before the date of enactment of this Act.
			
